Title: To James Madison from David B. Nones, 30 December 1803 (Abstract)
From: Nones, David B.
To: Madison, James


30 December 1803, Philadelphia. Encloses “sundry papers respecting the treatment of Victor Hughes and losses sustain’d in consequence of it by Captain Rufus Greene of the Schooner Greenwood.” Asks JM “to acknowledge the receipt of the same” and to inform him “what mode to pursue to recover the property of the guns and difference of market.” Requests this as Greene’s attorney.
 

   
   RC (DNA: RG 76, Preliminary Inventory 177, entry 180, Great Britain, Treaty of 1794 [Article VII], British Spoliations, box 3, folder G). 1 p.; docketed by Wagner. Enclosures not found.


